Luke, J.
Where the judgment overruling a certiorari recites that the petition for certiorari came on to be tried “upon the answer as made by the magistrate to the petition, together with certain amendments agreed upon by the parties verbally,” and that after considering the same the certiorari was overruled, and it does not appear what the amendments or verbal agreements were, this court can not say that the court erred in overruling the certiorari.

Judgment affirmed.


Wade, O. J., and George, J., concur.